56 So.3d 131 (2011)
Vincent MITCHELL, Petitioner,
v.
STATE of Florida, Respondent.
No. 5D11-48.
District Court of Appeal of Florida, Fifth District.
March 11, 2011.
Vincent Mitchell, Moore Haven, pro se.
No Appearance for Respondent.
PER CURIAM.

ON ORDER TO SHOW CAUSE
After denying Petitioner, Vincent Mitchell's ["Mitchell"], Petition for Writ of Habeas Corpus, his seventh post-conviction challenge to his judgment and sentence in Fifth Circuit Case No. 2005-CF-001324, and determining that the petition was meritless, as were his preceding filings, we issued a Spencer[1] show cause order directing Mitchell to demonstrate why he should not be barred from further pro se challenges to his convictions and sentences in this case. Having considered Mitchell's response and finding it to be unpersuasive, we conclude that he is abusing the judicial process and should be barred from further pro se filings. Therefore, we now prohibit Mitchell from filing with this Court any further pro se pleadings concerning Marion County, Fifth Circuit Case case number 2005-CF-001324. The Clerk of this Court is directed not to accept any further pro se filings from Mitchell concerning this case. Any additional pleading regarding this case will be summarily rejected by the clerk, unless filed by a member in good standing of The Florida Bar. See Johnson v. State, 652 So.2d 980 (Fla. 5th DCA 1995). The clerk is further directed to forward a certified copy of this opinion to the appropriate institution for consideration of disciplinary procedures. See Simpkins v. State, 909 So.2d 427, 428 (Fla. 5th DCA 2005); § 944.279(1), Fla. Stat. (2010).
Future pro se filings PROHIBITED; Certified Opinion FORWARDED to Department of Corrections.
GRIFFIN, ORFINGER and LAWSON, JJ., concur.
NOTES
[1]  State v. Spencer, 751 So.2d 47 (Fla. 1999).